DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 11 May 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Aug 2022 has been entered.

Amendments Received
Amendments to the claims were received and entered on 11 Aug 2022.

Status of the Claims
Withdrawn: 22 and 23
Canceled: 10–13
Examined herein: 1–9, 14–21 and 24–27

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed European Application No. EP 16178113.3 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 6 Jul 2016.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Rejections
The rejection of claim 4 under 35 USC § 112(d) is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–9, 14–21 and 24–27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is maintained from the previous Office action.  The rationale has been revised in view of Applicant's amendments.
Claim 1 does not particularly point out what is meant by "promotes a condition identified as optimizing a sum of up-regulation [or down-regulation] targets".
Additionally, claim 1 recites a "performing a third simulation of the model, thereby determining a third simulation result", but does not particularly point out how the simulation is performed, or what result is determined.
In the steps that "a number of up-regulation targets … are optimized" and "the number of down-regulation targets … are optimized", claim 1 does not particularly point out what it means for a target to be "enhanced with respect to up-regulation [or down-regulation] targets in a reference chemical environment".
Claim 18 does not particularly point out which compounds are "an aroma compound".
Claim 19 does not particularly point out which compounds might be a "precursor of a branched chain amino acid derived aroma" compound, or what branched-chain amino acids might be "derived from" the aroma compound.  For example, 2-phenylethyl acetate (clm 20) is most commonly synthesized from 2-phenylethyl alcohol, which itself is synthesized from phenylalanine.  It is not clear whether phenylalanine is considered a "precursor" of 2-phenylethyl acetate, and, in turn, whether any of the precursors of phenylalanine would be considered precursors of 2-phenylethyl acetate.  Likewise, 2-phenylethyl acetate can be metabolized to 2-phenylethyl alcohol, and thereafter myriad compounds, so it is not clear which of these are "derived from" 2-phenylethyl acetate.
Claim 21 does not particularly point out which "amino acids [] enhance lactic acid bacteria growth".  All twenty of the common amino acids are necessary for lactic acid bacterial growth, which amino acids are essential (i.e. must be provided by the environment because they cannot be synthesized by the lactic acid bacterium) varies from strain to strain, and which amino acids can be metabolized also varies from strain to strain.
Because the examiner cannot infer Applicant's intended scope of these claims without considerable speculation, the claims will not be examined with respect to the prior art (MPEP 2173.06 § II).


Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 7 Feb 2022, Applicant argues that the claims are definite (pp. 9–10).
Having reviewed the arguments, and the claims as currently presented, the examiner finds that they still recite numerous elements that render them indefinite.  Several of the limitations of claim 1, identified in the previous Office action as indefinite, were not addressed at all, either by amendment or argument.
Furthermore, with respect to claims 18, 19 and 21, the "specific non-limiting examples" of compounds that fall within these genera (see Reply, p. 15) does not establish that the claimed genera themselves are definite.  While these examples illustrate some species Applicant believes should fall within the scope of the claimed genera, they do not provide a basis for clearly establishing the metes and bounds of the claims.  In other words, "the boundaries of the protected subject matter are not clearly delineated and the scope is unclear" (MPEP 2173.04) because it is not possible to determine whether any other species, not recited in the specification, falls within the scope of the claimed genera.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–9, 14–21 and 24–27 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "evaluating the suitability of an evolution chemical environment".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "simulation of one or several of functions of fluxes in a metabolic model"; a "metabolic model [that] comprises a stoichiometric representation of biochemical reactions and import and export of extracellular compounds"; "targets [that] are functions of fluxes"; "performing a first simulation of the model imposing a plurality of constraints" and its constituent steps; "performing a second simulation using the first optimization result" and its constituent steps; "performing a third simulation of the model" and its constituent steps; and "determination of a numerical score for the evolution chemical environment" by the claimed mathematical function.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 does not recite any additional elements besides the abstract idea.  It is wholly directed to the abstract idea.
Likewise, dependent claims 2–9, 14, 15, 17–21, 23, 24, 26 and 27 do not recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.

Claim 16 recites additional elements that are not abstract ideas: "growing the cell or organism in the evolution chemical environment" and "growing the cell or organism in a target chemical environment".  Claim 25 recites the additional, non-abstract elements of "growing at least two cells or organisms in the selection chemical environment".
Adding the generic technology of growing cells to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of growing cells does not impose any meaningful limits on how the technology of cell culture operates.  The cell culture is performed in exactly the same manner regardless of whether a practitioner selected the culture conditions using the claimed abstract idea, a different process for designing culture conditions, or selected the culture conditions arbitrarily.  Hence, this step only generally links the abstract idea to the technological environment of culturing cells, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the additional elements of claims 16 and 24 only generally link the abstract idea to the technological environment of cell culture.  Generally linking the abstract idea to a technological field does not impart an inventive concept to the claims (see MPEP 2106.05(h)).
When claim 16 and 25 are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. cell culture).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 11 Aug 2022, Applicant asserts that "the claim [1] is not directed to a judicial exception … because the alleged judicial exception is integrated in a practical application" (p. 9).  Applicant further asserts that "the claimed method provides an improvement to the technical field of adaptive laboratory evolution by providing a method of simulating an environment's suitability to evolve a metabolic trait" (p. 10).
This is not a practical application, or an improvement to a technical field.  "Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?" (MPEP 2106.04 § II.A.2).  The first condition of this analysis is that, in the first place, the claim must recite "additional elements"; i.e. elements that are not judicial exceptions.  As explained above, claim 1 does not recite any additional elements.  The only claims that recite additional elements are 16 and 25.  "Providing a method of simulating an environment's suitability to evolve a metabolic trait" is not a technological field.  It is a series of mathematical operations.  Though the information resulting from these mathematical operations may subsequently be used in some practical manner (e.g. the cell culture steps recited in claim 16 and 25), those applications lie outside the scope of claim 1.  The abstract ideas recited in claim 1 cannot be integrated into a practical application because the claim does not recite any additional element into which they could be integrated.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631